Title: To George Washington from John Tayloe, 29 April 1799
From: Tayloe, John
To: Washington, George



Dear Sir
Mount Airy 29th April 1799

I find I shall be detained in Virginia much longer than I expected—& when I set my face north shall pursue the nearest route by Hooes ferry to Annapolis—This being the case—I am compelled to ask the favor of you to forward the letters you promised me for Phi[ladelphi]a under cover to me in Annapolis—as I shall go immediately on to Phia from thence—I have peculiar satisfaction in informing you of the Election of Generals Marshall & Lee—the former by a majority of 111 votes—the latter by a majority of 33—The representation to our Assembly in this District is altered for the better—tho’ not up to our wishes—I beg to be very particularly presented to Mrs Washington. In haste—I am very respectfully Your Obliged & Obedt Se⟨rvt⟩

John Tayloe

